Case 2:21-cv-10582-TGB-RSW ECF No. 11, PageID.267 Filed 08/31/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


VAN JENKINS,                                    2:21-CV-10582-TGB

                  Plaintiff,

      vs.

KATHLEEN MUTSCHLER, ET
AL.,

                  Defendants.


                               JUDGMENT
     For the reasons stated in the opinion and order entered on today’s
date, it is hereby ORDERED and ADJUGED that the case is

DISMISSED WITHOUT PREJUDICE.
     Dated at Detroit, Michigan: August 31, 2021.

                                        KINIKIA ESSIX
                                        CLERK OF THE COURT

                                        s/A. Chubb
                                        Case Manager and Deputy Clerk



APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
